Citation Nr: 0808184	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a leg disorder, 
claimed as restless leg syndrome, including as due to 
herbicide exposure in service, and as secondary to service-
connected PTSD.

3.  Entitlement to service connection for residuals of a 
fracture of the right fourth finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 until 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.

In August 2006, the veteran requested review by a Decision 
Review Officer (DRO) of his claim on appeal.  In a December 
2006 statement of the case a DRO addressed his claim de novo 
as part of the appeal process.  See 38 CFR § 3.2600 (2007). 

The veteran submitted evidence in December 2007, after 
certification of the appeal to the Board that was accompanied 
by a waiver of RO consideration; therefore, this material may 
be reviewed by the Board in the first instance.  

In December 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge sitting in North Little Rock, 
Arkansas; a transcript of that hearing is of record.

Additionally, the veteran filed a service connection claim 
for hearing loss in April 2006.  The corresponding Veterans 
Claims Assistance Act notice letter sent from the RO in May 
2006 indicated that the service connection for hearing loss 
claim was on appeal.  It appears as though this claim still 
has not been addressed; therefore, this matter is referred to 
the RO for appropriate action.     




FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
active duty service.

2.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the veteran 
has a diagnosed disability of PTSD; and the competent medical 
evidence relates the diagnosed PTSD to the stressful events 
of combat service.

3.  There is no competent medical evidence showing that the 
veteran currently has a diagnosed disability of the legs that 
accounts for the symptoms of restless leg syndrome; and there 
is no competent medical evidence of record that relates the 
veteran's current symptoms of restless leg syndrome to active 
duty service, including exposure to an herbicide in service, 
or to service-connected PTSD.  

4.  There is no competent medical evidence of a current 
disability residual to a fracture of the right fourth finger. 


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2007).

2.  A leg condition, claimed as restless leg syndrome, was 
not incurred in or aggravated by active service, may not be 
presumed to have been so incurred or aggravated, nor is it 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.03, 3.307, 3.309, 3.310(a) (2007).

3.  Residuals from a fracture of the right fourth finger were 
not incurred in, or aggravated by active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski,  2 Vet. 
App. 492, 494-95 (1992).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the theory of secondary service 
connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for PTSD

In addition to the criteria set forth above, service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown,   5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2007); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran contends that he has PTSD that is related to in-
service stressful events of engaging in combat with the enemy 
during his service in Vietnam from January 1970 to December 
1970.  The veteran's representative contends that, because 
the veteran has been awarded the Army Commendation Medal for 
valor, this demonstrates the occurrence of an in-service 
stressful event, and has a currently diagnosed disability of 
PTSD, service connection for PTSD is warranted. 

After a review of the evidence of record, including the 
veteran's personal hearing testimony in December 2007, the 
Board finds that the veteran engaged in combat with the enemy 
during various military campaigns in which he personally 
participated during his active duty service in the Vietnam 
War.  The veteran had active duty service from August 1969 
until September 1971, with service in the Republic of Vietnam 
from January 1970 to December 1970.  The service personnel 
records show that the veteran's military occupational 
specialty was a field wireman.  Consistent with the veteran's 
claims, he was awarded an Army Condemnation Medal with "V" 
device for heroism during combat operations in October 1970 
during his service in Vietnam.  Accordingly, the Board finds 
that the veteran engaged in combat with the enemy.

On the question of whether the veteran has been diagnosed 
with PTSD, the Board finds that the weight of the competent 
medical evidence is at least in relative equipoise.  At the 
personal hearing in December 2007, the veteran testified 
under oath regarding his current diagnosis and symptoms 
pertaining to PTSD.  The medical evidence weighing against 
the claim includes an August 2006 VA PTSD examination that 
did not result in a diagnosis of PTSD, although the 
examination report does note the history of the veteran's 
participation in combat operations, including mortar attacks, 
and the veteran's hesitancy to discuss these events.  The 
medical evidence weighing in support of the veteran's claim 
includes a VA mental health clinic consultation report dated 
in July 2007, which reflects an Axis I diagnosis of PTSD.  
Additionally, this report was consistent with the August 2006 
VA examination in that it detailed his efforts to avoid 
reminders of the past and his strong aversion for revisiting 
the past.  Based on these findings, and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran currently has a diagnosis of PTSD.

On the remaining question of whether the veteran's currently 
diagnosed PTSD is related to his combat-related in-service 
stressful events, the Board finds that the competent medical 
diagnoses of PTSD has been attributed at least in part to the 
verified in-service stressful events during the veteran's 
Vietnam service.  For example, the mental health clinic 
report mentioned above reflects a history of psychiatric 
symptoms, including avoidance of the past and nightmares of 
engaging in combat.  This same aversion for revisiting the 
past was consistent with the 2006 VA examination that 
reported he has thoughts of being mortared.  For these 
reasons, and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran's diagnosed 
PTSD was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a). 

Service Connection for Leg Disorder (Claimed as Restless Leg 
Syndrome)

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  In this regard, a VA 
mental health clinic consultation report dated in July 2007 
contained an Axis III assessment of restless legs syndrome 
after the veteran reported such a condition to the examiner.  
In this regard, that assessment is not part of any diagnosis 
and it appears that the VA care provider merely recorded the 
statements of the veteran. Unenhanced reports of history 
transcribed by a medical examiner do not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Furthermore, there are no other treatment reports or 
examinations that address any findings of a leg disability, 
including symptoms indicated in the record as restless leg 
syndrome.

The Board acknowledges the veteran's statements and testimony 
presented at the personal hearing in December 2007 to the 
effect that he has restless leg syndrome, and that he needs 
to take medication in order to sleep at night.  The veteran 
is competent to report symptoms of the legs that he 
experiences at any time because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Where the evidence fails to show a current diagnosis of a 
chronic disability for symptoms claimed as restless leg 
syndrome, service connection must be denied.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Even assuming that the notations of restless leg syndrome 
were a current disability, the competent evidence does not 
reflect that such current disability was directly incurred in 
service, nor has the veteran alleged in-service incurrence.  
Specifically, the veteran's service medical records do not 
indicate that he was diagnosed or treated for a leg 
condition, including restless leg syndrome.  The service 
separation examination dated April 1971 indicated that the 
veteran had normal lower extremities.  A similar finding was 
also made in a subsequent service medical examination 
performed after service in August 1973.  Furthermore, the 
veteran denied having any trouble sleeping in his reports of 
medical history dated in April 1971 and August 1973. 

Additionally, at the personal hearing in December 2007, the 
veteran testified that he first started experiencing restless 
leg syndrome symptoms in the past 5 years.  A review of post-
service medical evidence does not demonstrate any findings of 
restless leg syndrome until 2007.  The multi-year gap between 
service separation (1971) and initial assessment of restless 
leg syndrome (2007), and his statements that he has only 
experienced these symptoms in the last five years weighs 
heavily against a direct service connection claim.  

In this case, the record does not otherwise contain a medical 
opinion causally relating a leg condition, including restless 
leg syndrome, to active service.  While the veteran believes 
that restless leg syndrome was incurred in active service, as 
stated above, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  Thus, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Additionally, the Board has considered whether the veteran's 
claimed restless leg syndrome symptoms are proximately due to 
or the result of his service-connected PTSD.  At this 
personal hearing, he testified that his PTSD contributed to 
his restless leg syndrome.  The veteran believes that his 
restless leg syndrome symptoms are proximately due to or the 
result of his service-connected PTSD; however, as mentioned 
above, the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation and his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because there is no competent evidence 
of record, including VA treatment records, to show that 
service-connected PTSD caused or is related to his restless 
leg syndrome symptoms, or that it aggravated the leg 
symptoms, a preponderance of the evidence is against the 
theory of secondary service connection.      

The Board has also considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e) for 
symptoms of the legs as due to herbicide exposure in service.  
At the December 2007 personal hearing the veteran asserted 
that his exposure to Agent Orange caused his restless leg 
syndrome symptoms.  In the present case, there is no dispute 
that the veteran had active service in the Republic of 
Vietnam during the applicable time period, so that exposure 
to an herbicide agent is presumed..  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Moreover, the claims file contains 
no evidence rebutting such presumption.  Nevertheless, a 
grant of presumptive service connection for herbicide 
exposure is not possible here because restless leg syndrome 
is not among the herbicide presumptive diseases listed under 
38 C.F.R. § 3.309(e).  Furthermore, there is no competent 
evidence to otherwise show that the current restless leg 
syndrome symptoms are otherwise directly related to in-
service herbicide exposure.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Accordingly, the criteria for 
presumptive service connection, and for direct service 
connection as due to exposure to herbicides in service, have 
not been satisfied.  

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for a leg disorder, claimed as restless leg 
syndrome, including as due to herbicide exposure in service, 
and as secondary to service-connected PTSD.  38 U.S.C.A. § 
5103A(a)(2).  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of a Fracture of the Fourth 
Finger

Service medical records reveal that the veteran was treated 
for a fracture of his right fourth finger in service in June 
1970.  Specifically, he was seen by a physician whom assessed 
that his pain was the result of a fracture; however, a 
diagnosis of a chronic disease or injury was not provided at 
that time.  Moreover, results from an in-service examination 
in April 1971 and August 1973 indicate that the veteran had 
normal upper extremities.  Additionally, the veteran denied 
having any problems with broken bones in an April 1971 and 
August 1973 Report of Medical History.    

The veteran underwent a VA examination in September 2006 to 
evaluate his claimed residuals from a fracture of the right 
fourth finger.  He stated during the examination that he 
fractured the proximal phalanx of the right fourth finger in 
service and that it was treated with a cast and splint.  He 
also indicated that he had no further treatment and did not 
have any symptoms related to the injury until the previous 
year.  The veteran complained of aching in the right hand 
during cold weather that had no effect on his daily 
activities or occupation.  Physical examination in September 
2006 revealed that the veteran had good radial and ulnar use 
bilaterally; there was no deformity, tenderness, or bone 
abnormality of the right fourth finger.  Range of motion of 
the finger was normal and there as no loss in range of motion 
with repetitive use of the hand.  X-rays revealed a normal 
healed fracture of the proximal phalanx of the fourth finger 
and bones and joints were otherwise unremarkable.  The VA 
examiner concluded that the previous fracture of the proximal 
phalanx of the right fourth finger in-service had healed 
without residuals, and the VA examiner opined that the 
veteran's current symptoms were not related to his fracture 
of the finger in service.  

An additional VA examination conducted in September 2006 
regarding any neurological deficit associated with the right 
hand found that the veteran had negative Tinels at the 
wrists, that his deep tendon reflexes were symmetrical, there 
was good range of motion of the cervical spine, motor 
examination revealed 5+/5+ strength in all muscles tested of 
the upper extremities, including innervated by the ulnar and 
median nerves, and sensation was intact to pin and vibration.  
Based on these findings, the September 2006 VA neurological 
examiner opined that there was no evidence of neurological 
change involving the right hand or right fourth finger.  

The Board notes that the September 2006 VA neurological 
examiner suspected the veteran's complaints may represent 
Raynaud's disease; however, this is not an actual diagnosis, 
as the VA neurological examiner limited his findings to 
neurological disorders, and no further findings or clinical 
testing for other disorders were made.  On the other hand, 
the other September 2006 VA examiner found that the veteran 
had good circulation of the right hand and did not see any 
evidence of a vascular insufficiency, and opined that there 
is no disability involving the right fourth finger, including 
Raynaud's phenomenon, as no history was given.  As this VA 
examiner conducted a more through and comprehensive 
examination, including of the vascular system, and included 
review of the suspected Reynaud's symptoms, his opinion 
regarding the lack of any current disability is more 
probative on this question than the VA neurological 
examiner's indication of a possibility of Reynaud's disease.

In this case, despite the veteran's complaints of pain his 
right fourth finger, in particular when the weather is bad, 
there is no objective finding of a current chronic underlying 
pathology.  The Court has held that symptoms of pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the right fourth finger pain can 
be attributed, there is no basis to find a chronic disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."), dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has also 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability. "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski,   3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's own belief that he has a 
disability of the fourth finger of the right hand that was 
incurred during active duty service; however, the veteran is 
competent to report symptoms that he has experienced at any 
time, but he is not competent to diagnose a current 
disability that is not capable of lay observation, such as 
neurological or orthopedic or muscular disabilities that are 
alleged to be associated with a finger fracture, or to offer 
opinions on medical diagnosis or causation.  See Layno v. 
Brown, 6 Vet. App. at 470; Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  

For these reasons, the Board finds that the veteran does not 
have a diagnosis of current disability of the right fourth 
finger, and the claim for service connection must be denied.  
As the preponderance of evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  



Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2006 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit to VA any 
evidence and/or information in his possession.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the veteran with notification as to establishing 
a disability rating and effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  To the 
extent that the claim for service-connection for PTSD has 
been granted, the RO will assign the rating and effective 
date and so notify the veteran.  Therefore, adequate notice 
was provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While the veteran was afforded a VA examination for PTSD and 
residuals from a fracture of the right fourth finger, he has 
not had a VA examination performed in conjunction with his 
claim for service connection for a leg disorder.  The Board 
finds that a remand for a VA examination for his leg 
condition claim is not in order.  Specifically, the medical 
evidence that is of record does not show a current 
disability.  Further, there is no competent evidence that the 
any leg disorder, including symptoms indicated as restless 
leg syndrome, was incurred in service or that it may be 
associated with military service; there is no in-service 
injury or disease of the legs to which such currently 
reported symptoms could be related.   Moreover, the Board 
finds that the medical evidence of record is sufficient to 
make a decision on the claim.  Therefore, remand for a VA 
examination and/or medical opinion is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
and personnel records and VA outpatient treatment records.  
The veteran submitted copies of his service medical records 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.  In addition, the veteran was afforded a VA medical 
examination in August 2006 for his PTSD claim and in 
September 2006 for his claim of residuals from a fracture of 
the fourth finger.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is granted. 

Service connection for a leg disorder, claimed as restless 
leg syndrome, including as due to herbicide exposure in 
service, and as secondary to service-connected PTSD, is 
denied.

Service connection for residuals of a right fourth finger 
fracture is denied. 


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


